In separate negligence actions to recover damages for personal injuries allegedly sustained in two motor vehicle accidents, *823the plaintiff in both Action Nos. 1 and 2 appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated September 15, 1989, which denied his motion pursuant to CPLR 602 to consolidate the actions or to direct a joint trial.
Ordered that the order is affirmed, without costs or disbursements.
Under the facts of this case, we find that the court properly exercised its discretion in denying the plaintiff’s motion to consolidate or for a joint trial. Two distinct and unrelated motor vehicle accidents are involved and separate trials will enable the juries to focus on the factual issues presented as to each accident and each defendant’s alleged liability (see, Shakleford v Mills, 110 AD2d 630; Doll v Castiglione, 86 AD2d 711; Pride v Perras, 6 AD2d 842). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.